Title: From George Washington to Arthur St. Clair, 15 January 1781
From: Washington, George
To: St. Clair, Arthur


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Janry 15th 1781
                        
                        I have duly received your favor of the 11th together with one from the Committee of Congress of the 9th Inst.
                            as I had just dispatched an Express to you, with my Letter of the 12th. I have detained your Messenger untill this time,
                            in expectation that something so decisive would have turned up, as might have fixed the line of conduct which we ought to
                            pursue.
                        But nothing new having come to my knowledge, which could give sufficient ground for determination, since my
                            last, I can only refer you to it. The Detachment shall be held in readiness till I hear from you, which I anxiously expect
                            every Moment. Indeed nothing can be of greater importance, than to communicate with the utmost rapidity, every incident
                            that may happen, during the continuance of this unhappy affair. I am Dear Sir With very great regard Your Most Obedient
                            Humble Servant
                        
                            Go: Washington
                        
                    